EXHIBIT 10.1






SUBSCRIPTION AGREEMENT






Raser Technologies, Inc.
5152 North Edgewood Drive, Suite 200
Provo, UT 84604






Gentlemen:




The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

     1. This Subscription Agreement, including the Terms and Conditions for
Purchase of Common Stock attached hereto as Annex I (collectively, this
“Agreement”), is made as of the date set forth below between Raser Technologies,
Inc., a Delaware corporation (the “Company”), and the Investor.

     2. The Company has authorized the sale and issuance to certain investors of
up to an aggregate amount of $1,153,847 of common stock, $0.01 par value per
share (the “Common Stock”) of the Company for a purchase price of $0.5866 per
share (the “Purchase Price”).

     3. The offering and sale of the Common Stock (the “Offering”) is being made
pursuant to (a) an effective Registration Statement on Form S-3, as amended
(including the prospectus contained therein the “Base Prospectus,” collectively,
the “Registration Statement”) filed by the Company with the Securities and
Exchange Commission (the “Commission”), (b) if applicable, certain “free writing
prospectuses” (as that term is defined in Rule 405 under the Securities Act of
1933, as amended (the “Act”)), that have been or will be filed with the
Commission and delivered to the Investor on or prior to the date hereof, (c) if
applicable, a Preliminary Prospectus Supplement (the “Preliminary Prospectus
Supplement”) containing certain supplemental information regarding the Common
Stock, the terms of the Offering and the Company and (d) a Prospectus Supplement
(the “Prospectus Supplement” and together with the Base Prospectus and the
Preliminary Prospectus Supplement (if any), the “Prospectus”) containing certain
supplemental information regarding the Common Stock and terms of the Offering
that will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission).

     4. The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Common Stock
set forth below for the aggregate purchase price set forth below. The Common
Stock shall be purchased pursuant to the Terms and Conditions for Purchase of
Common Stock attached hereto as Annex I and incorporated herein by this
reference as if fully set forth herein. The Investor acknowledges that the
Offering is not being underwritten.

     5. The manner of settlement of the Common Stock purchased by the Investor
shall be as follows:

Delivery by crediting the account of the Investor’s prime broker (as specified
by such Investor on Exhibit A annexed hereto) with the Depository Trust Company
(“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system, whereby
Investor’s prime broker

--------------------------------------------------------------------------------

shall initiate a DWAC transaction on the Closing Date using its DTC participant
identification number, and released by Interwest Transfer Company, the Company’s
transfer agent (the “Transfer Agent”), at the Company’s direction. NO LATER THAN
TWO (2) BUSINESS DAYS AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND
THE COMPANY, THE INVESTOR SHALL:

(I)      DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE
CREDITED WITH THE COMMON STOCK ARE     MAINTAINED TO SET UP A DWAC INSTRUCTING
THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE COMMON STOCK, AND
  (II)      REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE COMMON STOCK BEING     PURCHASED BY THE INVESTOR TO THE
FOLLOWING ACCOUNT:  

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER IN A
TIMELY MANNER AND (B) ARRANGE FOR SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER.
IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE COMMON
STOCK OR DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER,
THE COMMON STOCK MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR.

If the Investor provides the information and wire transfer specified above in a
timely manner and the Company fails to deliver the Common Stock to be issued to
the Investor, and such failure continues for five (5) business days after such
information and wire transfer are delivered, the Company shall pay, in cash or
registered shares of Common Stock at the option of the Investor, as liquidated
damages and not as a penalty to the Investor, an amount equal to two percent
(2%) of the notional amount to be settled for the initial thirty (30) days and
each additional thirty (30) day period thereafter until such failure has been
cured, which shall be pro-rated for such periods less than thirty (30) days.
Notwithstanding the foregoing, the Company shall not be obligated to pay to the
Investor any amount in excess of ten percent (10%) of such notional amount.

     6. The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a FINRA member or an Associated Person (as such term is defined under the
FINRA Membership and Registration Rules Section 1011) as of the Closing, and (c)
neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Common Stock, acquired, or obtained the right to
acquire, 20% or more of the Common Stock (or securities convertible into or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis. Exceptions:

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)



- 2 -




--------------------------------------------------------------------------------

     7. The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated June 12, 2009, which is a part
of the Company’s Registration Statement, the documents incorporated by reference
therein, the Preliminary Prospectus Supplement (if any), the Prospectus
Supplement and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor may receive certain additional information regarding the
Offering. Such information may be provided to the Investor by any means
permitted under the Act, including the Preliminary Prospectus Supplement (if
any), the Prospectus Supplement, a free writing prospectus and oral
communications.

     8. No offer by the Investor to buy the Common Stock will be accepted and no
part of the Purchase Price will be delivered to the Company until the Company
has accepted such offer by countersigning a copy of this Agreement, and any such
offer may be withdrawn or revoked, without obligation or commitment of any kind,
at any time prior to the Company sending (orally, in writing or by electronic
mail) notice of its acceptance of such offer. An indication of interest will
involve no obligation or commitment of any kind until this Agreement is accepted
and countersigned by or on behalf of the Company.

* * * * *

- 3 -

--------------------------------------------------------------------------------



Number of Shares of Common Stock: 1,278,555




Purchase Price Per Share of Common Stock: $0.5866



Aggregate Purchase Price: $750,000.00 USD




     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.



Dated as of: June 18, 2010






WAR CHEST CAPITAL PARTNERS

By: /s/ Howard Blum
Print Name: Howard Blum
Title: Managing Member
Address: 711 5th Ave Suite 405
New York, NY 10022






Agreed and Accepted
this 18th day of June, 2010:






RASER TECHNOLOGIES, INC.






By: /s/ John Perry
Name: John Perry
Title: CFO




- 4 -

--------------------------------------------------------------------------------



ANNEX I




TERMS AND CONDITIONS FOR PURCHASE OF COMMON STOCK

     1. Authorization and Sale of the Common Stock. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Common
Stock.

2.      Agreement to Sell and Purchase the Common Stock.     2.1 At the Closing
(as defined in Section 3.1), the Company will sell to the Investor,  

and the Investor will purchase from the Company, upon the terms and conditions
set forth herein, the number of shares of Common Stock set forth on the last
page of the Agreement to which these Terms and Conditions for Purchase of Common
Stock are attached as Annex I (the “Signature Page”) for the aggregate purchase
price therefor set forth on the Signature Page.

     2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of the Common Stock to them. The Investor and the
Other Investors are hereinafter sometimes collectively referred to as the
“Investors.”

3.      Closing; Delivery of the Common Stock and Payment Therefor.     3.1
Closing. The completion of the purchase and sale of the Common Stock (the  

“Closing”) shall occur upon the satisfaction or, if applicable, waiver of the
relevant conditions set forth in Section 3.2 hereof, or at such other date and
time as the Company and the Investor shall mutually agree (the “Closing Date”).
The Closing shall take place at a location mutually acceptable to the Company
and the Investor. At the Closing, (a) the Company shall cause the Transfer Agent
to deliver to the Investor the number of shares of Common Stock set forth on the
Signature Page registered in the name of the Investor or, if so indicated on the
Investor Questionnaire attached hereto as Exhibit A, in the name of a nominee
designated by the Investor, (b) the aggregate purchase price for the Common
Stock being purchased by the Investor will be delivered by or on behalf of the
Investor to the Company in a manner permitted by Section 3.3 below and (c) the
parties shall exchange signatures to this Agreement by facsimile or electronic
transfer, and original signatures shall be delivered by Federal Express or
similar overnight courier service as soon as practicable following the Closing
Date.

     3.2 Conditions to the Obligations of the Parties. (a) Conditions to the
Company’s Obligations. The Company’s obligation to issue and sell the Common
Stock to the Investor shall be subject to: (i) the receipt by the Company of the
purchase price for the Common Stock being purchased hereunder as set forth on
the Signature Page and in a manner permitted by Section 3.3 below and (ii) the
accuracy of the representations and warranties made by the Investor set forth in
this Agreement and the fulfillment of those undertakings of the Investor set
forth in this Agreement to be fulfilled prior to the Closing Date.

     (b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Common Stock will be subject to the accuracy of the representations
and warranties made by the Company set forth in this Agreement and the
fulfillment of those undertakings of the Company set forth in this Agreement to
be fulfilled prior to the Closing Date. The Investor’s obligations are



- 5 -




--------------------------------------------------------------------------------

expressly not conditioned on the purchase by any or all of the Other Investors
of the Common Stock that they have agreed to purchase from the Company.

     3.3 Payment of Purchase Price. On the Closing Date, the Investor shall
remit by wire transfer the amount of funds equal to the aggregate purchase price
for the Common Stock being purchased by the Investor to the following account of
the Company:

     3.4 Delivery of the Common Stock. No later than two (2) business days after
the execution of this Agreement by the Investor and the Company, the Investor
shall direct the broker-dealer at which the account or accounts to be credited
with the Common Stock being purchased by the Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a DWAC instructing Interwest
Transfer Company, the Company’s Transfer Agent, to credit such account or
accounts with the Common Stock. Such DWAC instruction shall indicate the
settlement date for the deposit of the Common Stock, which date shall be
provided to the Investor by the Company. Simultaneously with the delivery to the
Company by the Investor of the funds pursuant to Section 3.3 above, the Company
shall direct the Transfer Agent to credit the Investor’s account or accounts
with the Common Stock pursuant to the information contained in the DWAC.

4. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company that:

     4.1 The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
securities presenting an investment decision like that involved in the purchase
of the Common Stock, including investments in securities issued by the Company
and investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of shares of
Common Stock set forth on the Signature Page, has received and is relying only
upon the Disclosure Package and the documents incorporated by reference therein.
Without limiting the generality of the foregoing, the Investor represents and
affirms that none of the following information has ever been represented,
guaranteed or warranted to the Investor, expressly or by implication, by any
person: (i) the approximate or exact length of time that the Investor will be
required to remain a security holder of the Company; (ii) the percentage of
profit and/or amount of or type of consideration, profit or loss to be realized,
if any, as a result of an investment in the Company; or (iii) the possibility
that the past performance or experience on the part of the Company or any
affiliate, or any officer, director, equityholder, employee or agent of the
Company, might in any way indicate or predict the results of ownership of any of
the Common Stock or the potential success of the Company’s operations.

- 6 -

--------------------------------------------------------------------------------

     4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company that would permit an offering of the Common Stock,
or possession or distribution of offering materials in connection with the issue
of the Common Stock in any jurisdiction outside the United States where action
for that purpose is required, (b) if the Investor is outside the United States,
it will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Common Stock or
has in its possession or distributes any offering material, in all cases at its
own expense and (c) the Company has not made any representation, warranty,
disclosure or use of any information in connection with the issue, purchase and
sale of the Common Stock, except as set forth or incorporated by reference in
the Base Prospectus, Preliminary Prospectus Supplement (if any) or the
Prospectus Supplement.

     4.3 (a) The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

     4.4 The Investor understands that nothing in this Agreement, the Prospectus
or any other materials presented to the Investor in connection with the purchase
and sale of the Common Stock constitutes legal, tax or investment advice. The
Investor has consulted such legal, tax and investment advisors and made such
investigation as it, in its sole discretion, has deemed necessary or appropriate
in connection with its purchase of the Common Stock.

     4.5 Since the date on which the Company first contacted the Investor about
the Offering, the Investor has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors) and has not engaged in any purchases or sales involving the securities
of the Company (including, without limitation, any Short Sales involving the
Company’s securities). The Investor covenants that it will not disclose any
information regarding the Offering to any third parties (other than its legal,
accounting and other advisors) or engage in any purchases, sales or other
transactions in the securities of the Company (including Short Sales) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed. The Investor agrees that it will not use any of the Common Stock
acquired pursuant to this Agreement to cover any short position in the Common
Stock if doing so would be in violation of applicable securities laws. For
purposes hereof, “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-US broker dealers or foreign regulated brokers.

     4.6 The Investor does not have any contract, arrangement or understanding
with any broker, finder or similar agent with respect to the transactions
contemplated by this Agreement.



- 7 -




--------------------------------------------------------------------------------

     5. Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement, all covenants,
agreements, representations and warranties made by the Investor herein will
survive the execution of this Agreement, the delivery to the Investor of the
Common Stock being purchased and the payment therefor.

     6. Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electric confirmation of receipt and
will be delivered and addressed as follows:

(a)      if to the Company, to:     Raser Technologies, Inc.     5152 North
Edgewood Drive, Suite 200 Provo, UT 84604     Attention: Nicholas Goodman, Chief
Executive Officer Facsimile: (801) 374-3314     with copies to:     Stoel Rives
LLP     201 South Main Street, Suite 1100 Salt Lake City, UT 84111 Attention:
Reed W. Topham, Esq. Facsimile: (801) 578-6999   (b)      if to the Investor, at
its address on the Signature Page hereto, or at such  

other address or addresses as may have been furnished to the Company in writing.

     7. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.

     8. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.

     9. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

     10. No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person or entity other than the parties hereto and
their respective successors and permitted assigns.



- 8 -




--------------------------------------------------------------------------------

     11. Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the parties hereto and supersedes
any prior understandings, agreements, or representations by or among the
parties, written or oral, to the extent they relate in any way to the subject
matter hereof.

     12. Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. No party may assign either this Agreement or any of his, her,
or its rights, interests, or obligations hereunder without the prior written
approval of the other party.

     13. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

     14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. A facsimile or other electronic copy of this
Agreement or any counterpart thereto shall be valid as an original. The Company
and the Investor acknowledge and agree that the Company shall deliver its
counterpart to the Investor along with the Preliminary Prospectus Supplement (if
any) and the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission).

     15. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Preliminary Prospectus Supplement (if any) and the Prospectus Supplement (or
the filing by the Company of an electronic version thereof with the Commission),
shall constitute written confirmation of the Company’s sale of Common Stock to
such Investor.



* * * * *




- 9 -

--------------------------------------------------------------------------------



EXHIBIT A






RASER TECHNOLOGIES, INC.

INVESTOR QUESTIONNAIRE




     Pursuant to Section 3.4 of Annex I to the Agreement, please provide us with
the following information:

1.      The exact name that your shares of Common Stock are to be registered in.
You may use a nominee name if appropriate:   2.      The relationship between
the Investor and the registered holder listed in response to item 1 above:   3. 
    The mailing address of the registered holder listed in response to item 1
above:   4.      The Social Security Number or Tax     Identification Number of
the registered holder listed in the response to item 1 above:   5.      Name of
DTC Participant (broker-dealer at which the account or accounts to be credited
with the shares of Common Stock are maintained):   6.      DTC Participant
Number:   7.      Name of Account at DTC Participant being credited with the
shares of Common Stock:   8.      Account Number at DTC Participant being
credited with the shares of Common Stock:  

War Chest Capital Multi Strategy Fund LLC



Same




711 5th Ave Suite 406 NY, NY 10022

--------------------------------------------------------------------------------